Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 rejected, claims 2-4 rejected based on a rejected claim, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites the limitation "the base portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
All words in a claim must be considered in determining the patentability of theclaim against the prior art. If no reasonably definite meaning can be ascribed to certainterms in the claim, the subject matter does not become obvious, the claim becomesindefinite. In re Wilson, 424F.2d 1382, 1385 (CCPA 1970). The examiner's analysis of 
The claims have been rejected under 35 U.S.C. 112 for the above reasons. Please note that the Examiner may not have pointed out each and every example of indefiniteness. The applicant is required to review all the claim language to make sure the claimed invention is clear and definite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 6, 7, 10, 12, 13, 14, 15, 18, and 20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kelsch et al. (Kelsch) 10858865. Kelsch discloses a security apparatus for a portable electronic device, the security apparatus comprising: a base (32); a support assembly coupled to the base, the support assembly comprising, a support base (top plate of 14) coupled to the base portion, and a support plate (bottom of 14) coupled to at least one of the support base and the base; a guide assembly positioned between the support base and the support plate, the guide assembly comprising, a guide plate (28), and at least two engagement plates (24) positioned on the guide plate, each of the at least two engagement plates defining a plurality of surface features (30); at least two holders (16) partially positioned between the guide assembly and the support plate, each of the at least two holders comprising, a retainer (16) configured to retain a portion of the portable electronic device, and a holder extension (12) defining a plurality of surface features (24) that are complimentary to the plurality of surface features defined on the at least two engagement plates; a lock assembly at least partially positioned within at least one of the base and the support assembly, the lock assembly comprising, a barrel (outer part of 34 which receives  by the guide are spaced apart from the plurality of surface features on the holders such that the at least two holders are enabled to move in a first direction that is away from the support and an opposing second direction to move the holders towards the support, and wherein in the locked state, the lock assembly moves the guide to clamp the holder between the guide and the support, wherein the surface features of the holder engage the surface features of the engagement plates to inhibit movement of the at least two holders in the first direction; the security apparatus of claim 13, wherein the lock assembly further comprises: a barrel configured to accept a locking tool, and a locking pin operatively coupled to the barrel, the locking pin including a biaser comprising one or more biaser surfaces; the security apparatus of claim 14, further comprising a biasing element operatively coupled to the guide and configured to engage the locking pin in the locked state; the security apparatus of claim 13, further comprising one or more securing members (16) removeably coupled to one or more of the holders and configured to change a dimension of the one or more holders; the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelsch et al. (Kelsch) 10858865 in view of Leyden et al. (Leyden) 2020/0107653. Kelsch discloses all of the limitations of the claimed invention except for the holder extensions comprises a power cord securing element. Leyden teaches that it is known to have extensions comprises a power cord securing element (62/56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kelsch to have included the power cord securing element for the purpose of providing a firm gripping means to the electronic device which prevents slipping or accidental removal of the device and retention of the power cord.

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 8, 9, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional security apparatuses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631